Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 1 of 10 PageID: 24552




   Regina S.E. Murphy (NJ Bar No. 031712010)        Charles M. Denton (admitted pro hac vice)
   BARNES & THORNBURG, LLP                          BARNES & THORNBURG, LLP
   1000 N. West Street, Suite 1500                  171 Monroe Avenue N.W., Suite 1000
   Wilmington, DE 19801                             Grand Rapids, MI 49503-2694
   Tel: (302) 300-3434                              Tel: (616) 742-3974
   Fax: (302) 300-3456                              Fax: (616) 742-3999
   Email: gigi.murphy@btlaw.com                     Email: charles.denton@btlaw.com

   Attorneys for Defendant Flint Group
   Incorporated

                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF NEW JERSEY
                                   NEWARK VICINAGE

       OCCIDENTAL CHEMICAL CORPORATION,
            Plaintiff,
       v.

       21ST CENTURY FOX AMERICA, INC.; ET             Civil Action No.: 2:18-cv-11273- MCA-
       AL.,                                           JAD

                                                           DEFENDANT FLINT GROUP
            Defendants.
                                                       INCORPORATED’S ANSWER AND
                                                      DEFENSES TO PLAINTIFF’S CROSS-
                                                        CLAIMS AND COUNTERCLAIMS


           Defendant Flint Group Incorporated (“Defendant”),1 by and through counsel, hereby

   answers Plaintiff Occidental Chemical Corporation’s Counterclaims and Cross-Claims, filed on

   September 13, 2019, ECF No. 763 (“Counterclaim”), as set forth below. Except as specifically

   admitted herein, Defendant denies each and every allegation of the Counterclaim. Defendant

   expressly reserves the right to amend and/or supplement its Answer and Defenses to Plaintiff’s

   Counterclaim. Defendant further responds paragraph-by-paragraph as follows:

           1.    The first sentence of Paragraph 1 of the Counterclaim references and purports to



   1
     As Defendant has repeatedly informed Plaintiff throughout this litigation, Flint Group
   Incorporated is now Flint CPS Inks Holdings LLC, such that Plaintiff is proceeding against an
   improper entity.
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 2 of 10 PageID: 24553




   characterize and quote from Plaintiff’s Complaint, a document which speaks for itself. Defendant

   denies any statements or allegations in the first sentence of Paragraph 1 that mischaracterize or

   misquote the referenced Complaint or take it out of context. Defendant further denies that

   Plaintiff’s Complaint was limited to claims related to the Lower 8.3 miles of the Lower Passaic

   River and denies any remaining allegations, characterizations, or implications in the first sentence

   of Paragraph 1. Defendant incorporates as if fully set forth herein its responses to all the allegations

   and claims in Plaintiff’s Complaint, as set forth in Defendant’s Answer and Additional Defenses,

   ECF No. 421 (“Answer to Complaint”).

           2.      Paragraph 2 of the Counterclaim references and purports to characterize and quote

   from Defendants’ Counterclaims filed in this matter. These documents speak for themselves in the

   appropriate context. Defendant denies any statements or allegations in Paragraph 2 that

   mischaracterize or misquote Defendant’s Counterclaims or take them out of context. Defendant

   denies any remaining allegations, characterizations, and implications in Paragraph 2 and re-asserts

   its claim for relief in Defendant’s Counterclaims and Answer to Cross-Claims (ECF No. 751).

           3.      To the extent the allegations in Paragraph 3 and footnote 4 of the Counterclaim

   relate to persons or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Paragraph 3 and footnote 4 of the Counterclaim contain references to and characterizations

   of Plaintiff’s Complaint, Defendants’ Counterclaims, and a certain 2007 Standstill Agreement.

   Those documents speak for themselves in the appropriate context. Defendant denies any

   statements or allegations in Paragraph 3 or footnote 4 that mischaracterize or misquote such

   documents or take them out of context. Defendant further denies that Defendants broadened the

   scope of this litigation. Paragraph 3 and footnote 4 of the Counterclaim contain legal conclusions



                                                      2
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 3 of 10 PageID: 24554




   and Plaintiff’s characterization of its own claims, to which no response is required.     However,

   Plaintiff’s Cross-Claims, its CERCLA Section 107 counterclaims-in-reply, and its CERCLA

   Section 113 and declaratory judgment counterclaims-in-reply except as they relate to the 2007

   remedial investigation and feasibility study (“RI/FS”) administrative settlement agreement and

   order on consent (“2007 RI/FS ASAOC”) have been dismissed pursuant to the Court’s May 26,

   2020 Order partially granting Defendants’ Motion to Strike or Dismiss (ECF No. 968) (“May 26,

   2020 Order”). With respect to Plaintiff’s remaining declaratory judgment and Section 113

   Counterclaims-in-Reply relating to the 2007 RI/FS ASAOC, Defendant denies that Plaintiff has

   incurred recoverable costs or is entitled to any of the requested relief. Footnote 4 contains one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in footnote 4 and expressly denies that Plaintiff has the “right” to

   amend its Counterclaim (or, for that matter, its Complaint). Defendant denies any remaining

   allegations, characterizations, and implications in Paragraph 3 and footnote 4, including any which

   seek to impute liability to Defendant.

          4.      Defendant incorporates as if fully set forth herein its responses to Paragraphs 1

   through 44 of Plaintiff’s Complaint, as set forth in Paragraphs 1 through 44 of its Answer to

   Plaintiff’s Complaint (ECF No. 421).

          5.      To the extent the allegations contained in Paragraph 5 of the Counterclaim relate to

   persons or entities other than Defendant, Defendant is without knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Paragraph 5 of the Counterclaim references and purports to characterize a 2016 Record of Decision

   for the Lower 8.3 Miles of the Lower Passaic River Part of the Diamond Alkali Superfund Site

   (“2016 ROD”), a document which speaks for itself in the appropriate context. Defendant denies



                                                    3
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 4 of 10 PageID: 24555




   any statements or allegations in Paragraph 5 that mischaracterize this document or take it out of

   context. Defendant denies any remaining allegations, characterizations, and implications in

   Paragraph 5.

          6.      To the extent the allegations in Paragraph 6 of Plaintiff’s Counterclaims seek to

   paraphrase or characterize the 2004 RI/FS AOC and amendments thereto and the 2007 RI/FS

   ASAOC referred to in Paragraph 6, these documents speak for themselves in the appropriate

   context. Defendant denies any statements or allegations in Paragraph 6 that pertain to Defendant.

   Defendant denies any statements or allegations in Paragraph 6 that mischaracterize the referenced

   settlement agreements and amendments and/or take them out of context. To the extent the

   allegations in Paragraph 6 relate to persons or entities other than Defendant, Defendant is without

   knowledge or information sufficient to form a belief as to the truth or accuracy of those allegations

   and therefore denies the same. Defendant admits that in Plaintiff’s Counterclaims and Cross-

   Claims, Plaintiff seeks a money judgment for cost recovery and contribution for response costs

   allegedly incurred in connection with the 2007 RI/FS ASAOC but denies that Plaintiff has incurred

   recoverable costs or is entitled to any of the requested relief. Defendant denies any remaining

   allegations, characterizations, or implications in Paragraph 6, including any which seek to impute

   liability to Defendant.

          7.      Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 45 through 50 of its Answer to Complaint.

          8.      Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 51 through 173 of its Answer to Complaint.

          9.      Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 174 through 270 of its Answer to Complaint.



                                                    4
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 5 of 10 PageID: 24556




                                        COUNT IV
   (Counterclaim and Cross-Claim against all Defendants for CERCLA Cost Recovery Under
                                      Section 107(a))

           10.     Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV. To the extent a

   response is required, Defendant denies any liability to Plaintiff on its Counterclaim pursuant to

   CERCLA Section 107(a), and refers to and specifically incorporates by reference its responses to

   Paragraphs 1 through 9 of Plaintiff’s Counterclaim.

           11.     Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV. Defendant is without

   knowledge or information sufficient to form a belief as to the truth or accuracy of allegations as to

   other Defendants and therefore denies the same. Paragraph 11 of the Counterclaim consists of one

   or more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies any remaining allegations, characterizations, or implications in Paragraph 11,

   including any which seek to impute liability to Defendant.

           12.     Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV. To the extent a

   response is required, Paragraph 12 of the Counterclaim consists of one or more conclusions of law,

   to which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 12.

           13.     Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV or to Plaintiff’s prayer

   for relief. To the extent a response is required, Defendant denies the allegations in Paragraph 13

   and denies that Plaintiff is entitled to any relief.



                                                          5
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 6 of 10 PageID: 24557




                                        COUNT V
   (Counterclaim and Cross-Claim against all Defendants for CERCLA Cost Recovery Under
                                      Section 113(f))

          14.     Defendant refers to and specifically incorporates by reference its responses to

   Paragraphs 1 through 13 of Plaintiff’s Counterclaim.

          15.     Defendant is without knowledge or information sufficient to form a belief as to the

   truth or accuracy of allegations as to other Defendants and therefore denies the same. Paragraph

   15 of the Counterclaim contains one or more conclusions of law, to which no response is required.

   To the extent a response is required, Defendant denies any remaining allegations,

   characterizations, or implications in Paragraph 15, including any which seek to impute liability to

   Defendant.

          16.     Paragraph 16 of the Counterclaim consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 16.

          17.     Plaintiff’s CERCLA Section 113(f) claim relating to the 2004 RI/FS AOC and the

   2012 River Mile 10.9 Removal Unilateral Administrative Order (“2012 RM 10.9 Removal UAO)

   and Plaintiff’s Cross-Claims have been dismissed pursuant to the Court’s May 26, 2020 Order,

   therefore no response is required to allegations relating to those administrative orders. Defendant

   further states that Paragraph 17 of the Counterclaim consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 17. Additionally, no response is required to Plaintiff’s prayer for relief;

   to the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.



                                        COUNT VI
       (Counterclaim and Cross-Claim against all Defendants for Declaratory Judgment –


                                                      6
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 7 of 10 PageID: 24558




                                              CERCLA)

          18.     Defendant refers to and specifically incorporates by reference its responses to

   Paragraphs 1 through 17 of Plaintiff’s Counterclaim.

          19.     Defendant denies each and every allegation in Paragraph 19 to the extent directed

   to it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

   accuracy of allegations as to other Defendants and therefore denies the same. Paragraph 19 of the

   Counterclaim contains one or more conclusions of law, to which no response is required. To the

   extent a response is required, Defendant denies any remaining allegations, characterizations, or

   implications in Paragraph 19, including any which seek to impute liability to Defendant.

          20.     Paragraph 20 of the Counterclaim consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 20.

          21.     Plaintiff’s declaratory judgment counterclaims-in-reply except as they relate to the

   2007 RI/FS ASAOC and Plaintiff’s Cros-Claims have been dismissed pursuant to the Court’s May

   26, 2020 Order, therefore no response is required to allegations relating to other administrative

   orders. Defendant further states that Paragraph 21 of the Counterclaim consists of one or more

   conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in Paragraph 21.

          22.     Plaintiff’s declaratory judgment Counterclaims-in-Reply except as they relate to

   the 2007 RI/FS ASAOC and Plaintiff’s Cross-Claims have been dismissed pursuant to the Court’s

   May 26, 2020 Order, therefore no response is required to allegations relating to other

   administrative orders. Defendant further states that Paragraph 22 of the Counterclaim consists of

   one or more conclusions of law, to which no response is required. Additionally, no response is



                                                   7
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 8 of 10 PageID: 24559




   required to Plaintiff’s prayer for relief; to the extent a response is required, Defendant denies that

   Plaintiff is entitled to any relief.

                                               DEFENSES

           Defendant refers to and specifically incorporates by reference as if fully set forth herein

   each and every defense asserted in Defendant’s Answer to Complaint and Additional Defenses

   (ECF No. 421).

           Plaintiff has not alleged nor can it prove that Defendant is more than a de micromis party

   completely exempt from CERCLA liability; Defendant shall therefore be entitled to recover from

   Plaintiff the statutory costs and fees set forth in 42 U.S.C. § 9607(p)(7) incurred defending against

   the claims asserted by Plaintiff.

           Defendant continues its objection that this Defendant is not a Michigan corporation and

   does not maintain its principal place of business in East Lansing, Michigan as alleged by Plaintiff;

   and Defendant affirmatively states that Flint Group Incorporated is now known as Flint CPS Inks

   Holdings LLC of Texas, such that Plaintiff is proceeding against an improper entity.

           Defendant reserves the right to assert further defenses that may become apparent during

   the course of discovery and pretrial proceedings.

           WHEREFORE, Defendant Flint Group Incorporated respectfully requests that this Court

   dismiss Plaintiff’s Complaint and Counterclaim with prejudice or upon trial enter a Judgment of

   no cause of action against Plaintiff and in favor of Defendant Flint Group Incorporated; award

   Defendant Flint Group Incorporated its attorneys’ fees and costs for having to defend this action;

   and award Defendant Flint Group Incorporated such further and other legal and equitable relief as

   this Court deems just and proper.




                                                     8
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 9 of 10 PageID: 24560




    Dated: June 17, 2020                    Respectfully submitted,

                                             BARNES & THORNBURG LLP
                                             /s/ Regina S.E. Murphy
                                             Regina S.E. Murphy (NJ Bar No. 031712010)
                                             1000 N. West Street, Suite 1500
                                             Wilmington, DE 19801
                                             Tel: (302) 300-3434
                                             Fax: (302) 300-3456
                                             Email: gigi.murphy@btlaw.com

                                             Charles M. Denton (admitted pro hac vice)
                                             171 Monroe Avenue N.W., Suite 1000
                                             Grand Rapids, MI 49503-2694
                                             Tel: (616) 742-3974
                                             Fax: (616) 742-3999
                                             Email: charles.denton@btlaw.com

                                             Attorneys for Defendant Flint Group
                                             Incorporated




                                        9
Case 2:18-cv-11273-MCA-JAD Document 1013 Filed 06/17/20 Page 10 of 10 PageID: 24561




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2020, the foregoing Defendant Flint Group

      Incorporated’s Answer and Defenses to Plaintiff’s Cross-Claims and Counterclaims

      was filed using CM/ECF Electronic filing system of the United States District Court for the

      District of New Jersey, which will serve a copy on all counsel of record.



                                                /s/ Regina S.E. Murphy
                                               Regina S.E. Murphy (NJ Bar No. 031712010)
